


110 HR 5058 IH: To prohibit the Secretary of the Interior from selling

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5058
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Markey (for
			 himself, Mr. Inslee,
			 Mr. Hinchey, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from selling
		  any oil and gas lease for any tract in the Lease Sale 193 Area of the Alaska
		  Outer Continental Shelf Region until the Secretary determines whether to list
		  the polar bear as a threatened species or an endangered species under the
		  Endangered Species Act of 1973, and for other purposes.
	
	
		1.Schedule for sale of oil and
			 gas leases for tracts within the Lease Sale 193 Area
			(a)ScheduleThe Secretary of the Interior may not sell
			 any oil and gas lease for any tract located in the Lease Sale 193 Area of the
			 Alaska Outer Continental Shelf Region before the earlier of—
				(1)the effective date
			 of—
					(A)the listing of the
			 polar bear as a threatened species or an endangered species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(B)the final decision regarding the
			 determination of critical habitat for such species under that Act; or
					(2)the date the
			 Secretary publishes a determination that such listing is not warranted.
				(b)Lease Sale 193
			 Area definedIn this section the term Lease Sale 193
			 Area means the area offered for lease in the Final Notice of Sale
			 (FNOS), OCS Oil and Gas Lease Sale 193, Chukchi Sea published in the Federal
			 Register by the Minerals Management Service on January 2, 2008 (73 Fed Reg.
			 209).
			
